                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-103-FDW

STANLEY CORBETT, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                      ORDER
                                          )
FRANK PERRY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) Sealed Notice, (Doc. No. 14), informing the Court that it has been unable to procure

a waiver of service of process for Defendants Frank L. Perry, Paula Y. Smith M.D., Belquis

Hopkins,1 Gregory Haynes M.D., Lee Alan Rushing,2 Sally J. Boss,3 Susan Patch,4 and

Randy Vanscoten.5

       NC DPS has provided the last known addresses for Defendants Perry, Smith, Hopkins,

Haynes, Rushing, and Boss. NC DPS has been unable to obtain the last known addresses for

Defendants Vanscoten and Patch because they were contract employees. The Clerk of Court is

directed to notify the United States Marshal that Defendants Perry, Smith, Hopkins, Haynes,

Rushing, Boss, Patch, and Vanscoten need to be served with the summons and Complaint in

accordance with Rule 4 the Federal Rules of Civil Procedure. If NC DPS was unable to provide

addresses, or if Defendants cannot be served at the addresses provided by the NC DPS, the U.S.


       1
         “FNU Hopkins” in the Complaint.
       2
         “FNU Rushin” in the Complaint.
       3
         “FNU Boss” in the Complaint.
       4
         “FNU Patch” in the Complaint.
       5
         “FNU Vanscotovan” in the Complaint.
                                               1
              Marshal shall be responsible for locating their home addresses so that these Defendants may be

              served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he

              officers of the court shall issue and serve all process, and perform all duties in such cases”); Fed.

              R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a United

              States Marshal or deputy marshal or by a person specially appointed by the court. The court must

              so order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If

              the U.S. Marshal is unable to obtain service on Defendants Perry, Smith, Hopkins, Haynes,

              Rushing, Boss, Patch, and Vanscoten, the U.S. Marshal shall inform the Court of the reasonable

              attempts to obtain service. The U.S. Marshal shall not disclose Defendants’ home addresses to the

              pro se incarcerated Plaintiff and shall file any document containing such addresses under seal.

                       IT IS THEREFORE ORDERED that:

                       (1)   The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                             Defendants Perry, Smith, Hopkins, Haynes, Rushing, Boss, Patch, and

                             Vanscoten. If the U.S. Marshal is unable to obtain service on these Defendants, the

                             U.S. Marshal shall inform the Court of the reasonable attempts to obtain service.

                       (2)   The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

                             the Sealed Notice containing Defendants’ last known addresses, (Doc. No. 14), and

                             this Order to the U.S. Marshal.

Signed: October 11, 2018




                                                               2
